SENTENCIA
En relación con las elecciones generales, que fueron ce-lebradas en Puerto Rico durante 1996, la Comisión Estatal de Elecciones le denegó participación alguna en el Fondo Electoral al Frente Unido Riograndeño (Frente Riogrande-ño), el cual había sido certificado por la referida Comisión, el 29 de julio de 1996, como un “partido local por petición”, habiendo éste postulado un candidato a alcalde para el Municipio de Río Grande. Fundó su negativa la Comisión Estatal de Elecciones en la posición de que no resultaba procedente asignarle fondos al Frente Riograndeño debido, alegadamente, a que la Ley Electoral de Puerto Rico, sólo así lo autoriza únicamente para partidos políticos que pos-tulen un candidato a gobernador.
El Frente Riograndeño acudió en solicitud de revisión ante la Sala Superior de San Juan del Tribunal de Primera Instancia, la cual denegó su solicitud por el mismo funda-*612mentó aducido por la Comisión Estatal de Elecciones. El Frente, no conforme, acudió ante el Tribunal de Circuito de Apelaciones. El foro apelativo intermedio revocó, devol-viendo el caso a la Comisión Estatal de Elecciones para que ésta, a base de una fórmula que dicho tribunal ideó, le desembolsara fondos al Frente Riograndeño.
Acudió, vía certiorari, la Comisión Estatal de Elecciones ante este Tribunal. En esencia plantea que la Ley Electoral de Puerto Rico no concede fondos públicos a los partidos locales por petición y que ello no es inconstitucional. Expe-dimos el auto. Resolvemos.
H-l
Analizadas las disposiciones pertinentes de la Ley Electoral de Puerto Rico, en específico las disposiciones de su Art. 3.022 (16 L.P.R.A. sec. 3115) y los alegatos de las par-tes, dictamos sentencia confirmatoria de la emitida en el caso de autos por el Tribunal de Circuito de Apelaciones, en la que resolvió que el Frente Riograndeño tiene derecho a participar en el Fondo Electoral pero sólo en aquello que corresponde a la cantidad base que el Art. 3.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3116, le asigna a cada partido. En consecuencia, devolvemos el caso a la Co-misión Estatal de Elecciones para que allí se determine si el Frente Riograndeño cumplió con lo dispuesto en los Arts. 3.015 y 3.017 de la citada ley (16 L.P.R.A. sees. 3109 y 3111) y —incluyendo los reglamentos aplicables de la Co-misión— en lo que respecta a los informes de gastos y otros ingresos. De haber cumplido con lo allí dispuesto, y con-forme con lo resuelto por el Tribunal de Circuito de Apela-ciones, el Frente tendrá derecho a que se le reembolse las sumas de dinero resultantes de la aplicación de la fórmula establecida por el referido Tribunal de Circuito.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Ne-*613grón García emitió una opinión concurrente. El Juez Aso-ciado Señor Rebollo López emitió una opinión concurrente y disidente. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Corrada Del Río disintió por entender que fue correcta la actuación de la Comisión Estatal de Elecciones de no asignarle fon-dos al Frente Unido Riograndeño debido a que la Ley Electoral de Puerto Rico sólo así lo autoriza para partidos po-líticos que postulen candidatos a gobernador, y no a un partido local por petición.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo